TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 14, 2014



                                      NO. 03-12-00733-CV


                         Texas Department of Public Safety, Appellant

                                                 v.

                                     Paul Flanagan, Appellee




         APPEAL FROM THE 424TH DISTRICT COURT OF LLANO COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
          REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on September 24, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment affirming the ALJ’s decision authorizing the suspension of Flanagan’s driver’s license.

The appellee shall pay all costs relating to this appeal, both in this Court and the court below.